Citation Nr: 0907714	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease with spinal stenosis and radiculopathy.  

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


INTRODUCTION

The Veteran served on active duty from June to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In February 2009, the Veteran requested an opportunity to 
present testimony before a Veterans Law Judge at an in person 
hearing to be conducted at the RO.  Hence, the RO must 
schedule a personal hearing on their travel board docket.  38 
C.F.R. §§ 20.700, 20.704 (2009).

Therefore, this case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing at the Philadelphia, 
Pennsylvania RO before a visiting 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


